Citation Nr: 1618821	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-16 613	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to August 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2015, the Board remanded the claim of entitlement to service connection for a low back disability for additional evidentiary development and denied the issues of entitlement to service connection for right and left shoulder disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Remand and vacated the Board's denial of service connection for a left shoulder disability.  In December 2015, the Board granted the Veteran's claim of entitlement to service connection a left shoulder, but did not issue a decision on the issue of entitlement to service connection for a low back disability.  The Board will now issue a supplemental decision to adjudicate the issue of entitlement to service connection for a low back disability. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's current low back disability is a result of an injury in active service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

The Veteran's February 2009 VA Form 21-526 Veteran's Application for Compensation and/or pension indicates that he injured his back in 1991.  The Veteran has stated that, while in airborne school, he landed hard and then went backward and landed on his back.  He has further stated that his back has continued to bother him since that time.  The Board notes that the Veteran's DD Form 214 reflects that he received, among other things, the parachutist badge.  

In April 2009, a private physician, Dr. T. B., reported that the Veteran underwent a revision of the L4 to the sacrum decompression and fusion with instrumentation and bone graft on March 3, 2009.  The Veteran had a prior discectomy surgery for disc herniation due to a service related injury during training.  Dr. T.B. concluded that it was at least as likely as not that the Veteran's low back disability ultimately resulted from or was attributed to an in-service injury.  

An October 2009 VA examination revealed that the Veteran had degenerative disc disease and degenerative joint disease of the lumbar spine.  This is a form of arthritis and constitutes a chronic disease under 38 C.F.R. § 3.309.   Nevertheless, the VA examiner opined that it was less likely than not that the Veteran's current low back disability was a continuation of the back conditions he was treated for in service.  The VA examiner elaborated that the times the Veteran was treated for low back pain in service seemed to be more acute since there was no regular follow-up.

In March 2015, another VA examiner opined that the Veteran's low back disability was less likely as not caused by or a result of his complaints of pain in service.  The VA examiner reported that there were multiple reports of back pain from 1974 to 1999.  However, there was no diagnosis.  Physicals, examinations, and x-rays were normal.  There was no mention of any disc disease of the lumbar spine until 1998.  The VA examiner continued that the Veteran's low back pain "probably" resolved since there was no regular follow-up.  She concluded that the Veteran's low back disability was most likely caused by aging and genetic predisposition.  

Finally, the Veteran has competently and credibly reported continuous low back pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (indicating a lay person is competent to report observable symptomatology like pain).  

Analysis 

The Board acknowledges the October 2009 and March 2015 VA examiners found it was less likely than not that the Veteran's current low back disability was the result of the in-service injury.  However, the opinions do not appear to have taken into account the Veteran's report of continual back pain since service.  Additionally, the VA examiners indicate that the Veteran's back pain resolved.  However, the Veteran reported back pain at his separation examination, which supports his lay assertions that he has experienced back pain since service and weighs against the conclusion that the Veteran's back pain resolved.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the Board must be able to articulate a valid reason for giving greater weight to one medical opinion than another).  As such, the Board finds that the October 2009 and March 2015 opinions are of little probative value.  

Ultimately, the evidence establishes that it is at least as likely as not that the Veteran's current low back disability is the result of an in-service injury.  As noted above, the disability constitutes a chronic disease under 38 C.F.R. § 3.309.  This condition was noted in-service, and the nexus requirement for service connection has been established by a continuity of symptomatology, which links the Veteran's current low back disability to service.  Accordingly, service connection for a low back disability is warranted.



ORDER

Service connection for a low back disability is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


